        Case 3:18-cv-01069-SDD-RLB                Document 114       07/23/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


FANNIE BROWN                                                                 CIVIL ACTION

VERSUS                                                                       18-1069-SDD-RLB

GERALDINE CLARK, et al.

                                               RULING

        This matter is before the Court on the Motion for Summary Judgment Pursuant

to Federal Rule of Civil Procedure 561 filed by Plaintiff, Fannie Brown (“Brown” or

“Plaintiff”). Defendants, Wright National Flood Insurance Company (“Wright National”)

and Liberty Personal Insurance Company (“Liberty Mutual”), each filed an Opposition,2

to which Brown filed one combined Reply.3 For the reasons that follow, the Court finds

that Brown’s Motion shall be DENIED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        This action began in the 19th Judicial District Court for East Baton Rouge Parish,

where, on January 4, 2018, Brown filed suit against Defendant Geraldine Clark and her

insurers, seeking damages related to a motor vehicle collision.4 Brown also made

defendant therein Liberty Mutual, her own insurer, out of what she described as “an

abundance of caution.”5 On August 31, 2018, Brown filed an Amended and

Supplemental Petition in that suit, making various allegations against Wright National,


1
  Rec. Doc. No. 98.
2
  Rec. Doc. No. 99 (Wright National); Rec. Doc. No. 101 (Liberty).
3
  Rec. Doc. No. 105.
4
  Rec. Doc. No. 1-1.
5
  Id. at p. 6.
61250
                                                                                       Page 1 of 3
        Case 3:18-cv-01069-SDD-RLB          Document 114      07/23/20 Page 2 of 3




which had issued a Standard Flood Insurance Policy (“SFIP”) covering Brown’s

residence in Baton Rouge, Louisiana, which was damaged by flooding in August 2016.6

Wright National properly removed the suit to this Court on December 7, 2018.7

        Brown now urges this Motion for Summary Judgment, which, despite this Court’s

best efforts to parse it, is so convoluted and poorly structured that it fails to advance any

coherent argument whatsoever. In fact, it is unclear from the Motion which claims Brown

seeks summary judgment on at all. Both Defendants gamely attempted to respond to

the Motion in their Oppositions. Wright National noted that “[t]he basis for the Motion is

unclear, at best. It is unclear whether any relief is requested. The ‘facts’ upon which the

Motion is based are either erroneous, unsupported or irrelevant to the issues presented

in the claims against Wright.”8 Likewise, Liberty Mutual criticized Brown’s Motion as

“confusing,” stating that it “conflates current and prior defendants, contradicts itself, and

contains reams of irrelevant information and distortions.”9 The Court agrees.

        Under Federal Rule of Civil Procedure 56, “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”10 The Court is hard-pressed

to apply this standard in the face of a Motion as unclear as Brown’s. Needless to say,

because she has not clearly identified the claims at issue nor furnished competent

summary judgment evidence in support of a comprehensible argument, Brown has failed

to carry her burden as the movant and her Motion shall be denied. This Court will not


6
  Rec. Doc. No. 1-2.
7
  Rec. Doc. No. 1.
8
  Rec. Doc. No. 99, p. 2.
9
  Rec. Doc. No. 101, p. 1.
10
   Fed. R. Civ. P. 56(a).
61250
                                                                                    Page 2 of 3
        Case 3:18-cv-01069-SDD-RLB               Document 114         07/23/20 Page 3 of 3




strain to find a credible argument where none has been adequately presented. As the

United States Court of Appeals for the Fifth Circuit stated in a recent case, “[s]ome claims

are ‘so insubstantial, implausible, ... or otherwise completely devoid of merit as not to

involve a federal controversy. . .Federal courts lack power to entertain these ‘wholly

insubstantial and frivolous’ claims.”11

II.     CONCLUSION

        For the reasons stated above, Plaintiff’s Motion for Summary Judgment12 is hereby

DENIED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana the 23rd day of July, 2020.




                                              S
                                           CHIEF JUDGE SHELLY D. DICK
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




11
   Atakapa Indian de Creole Nation v. Louisiana, 943 F.3d 1004, 1006 (5th Cir. 2019)(internal quotations
and citations omitted).
12
   Rec. Doc. No. 98.
61250
                                                                                              Page 3 of 3
